Citation Nr: 0005075	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  94-23 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a left ankle 
fracture.  

3.  Entitlement to service connection for a low back injury.  

4.  Entitlement to service connection for a tailbone injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had verified active service from February 1968 
to February 1970.  He also had unverified periods of service 
with the California Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1993 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO).  In that determination, the RO denied 
the appellant's claims of entitlement to service connection 
for PTSD, right ear hearing loss, tinnitus, left ankle 
fracture, low back injury, tailbone injury, and colon 
disorder.  The Board, in a July 1996 decision, denied as not 
well grounded the claim of service connection for a colon 
disorder and granted the claims of service connection for 
right ear hearing loss and tinnitus.  The Board no longer has 
jurisdiction over these claims.  See 38 U.S.C.A. § 7104(a) 
(decisions of the Board are final) and Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board no longer has 
jurisdiction over decisions constituting a full award of the 
benefit sought on appeal).  

In July 1996, the Board remanded the claims of entitlement to 
service connection for PTSD, left ankle fracture, low back 
injury, and tailbone injury.  Because the record does not 
indicate that the directives of that remand were completed, 
the case must again be remanded.  


FINDING OF FACT

Competent medical evidence has been submitted linking PTSD to 
service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A well-grounded claim of PTSD requires medical evidence of a 
current disorder, lay evidence, presumed credible, of an in-
service stressor, and medical evidence linking the two.  
Gaines v. West, 11 Vet. App. 353, 357 (1998); Cohen (Douglas) 
v. Brown, 10 Vet. App. 128, 136-37 (1997).  The appellant 
asserted that he experienced many stressful events in 
service, including the death of a close friend, being overrun 
by enemy forces, and killing the enemy as a sniper.  The 
truthfulness of this evidence must be presumed when 
determining whether a claim is well grounded.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  Statements by a VA psychologist 
in November 1993 and December 1996 indicated that the 
appellant's score on the Mississippi Scale suggested that he 
would meet the diagnostic criteria for PTSD.  This evidence 
satisfies the three elements of a well-grounded claim for 
PTSD.  Because the claim is well grounded, VA has a statutory 
obligation to assist the appellant in the development of 
facts pertinent to the claim.  Actions pursuant to that 
obligation are addressed in the Remand section below.  


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  


REMAND

In the July 1996 remand, the Board directed the RO to 
undertake additional development of the claim.  With respect 
to the claim of service connection for PTSD, that additional 
development was to include verification of the appellant's 
claimed stressors.  As part of that effort, the Board 
directed the RO to submit a summary of the appellant's 
claimed stressors to the United States Armed Services Center 
for Research of Unit Records (USASCRUR)? and request 
verification, to the extent possible, of the occurrence of 
those stressors.  The record does not indicate that this 
action was accomplished.  The appellant is entitled to 
compliance with the Board's remand directives.  Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).  As such, the claim 
must again be remanded for development of the record in 
accordance with the remand directives set forth below.  

It should be noted that since the July 1996 remand, the law 
concerning adjudication of a claim of service connection for 
PTSD has changed.  Prior to March 7, 1997, service connection 
for PTSD required medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor was related to combat, service department 
evidence that the appellant engaged in combat or that he was 
awarded a combat citation would be accepted, in the absence 
of evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1997).  
See Cohen, 10 Vet. App. at 136-37.  Effective on and after 
March 7, 1997, service connection for PTSD required 
(a) medical evidence diagnosing the condition in accord with 
38 C.F.R. § 4.125(a); (b) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (c) credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
established that the appellant engaged in combat with the 
enemy and the claimed stressor was related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor was consistent with 
the circumstances, conditions, or hardships of the veteran' s 
service, the appellant's lay testimony alone could establish 
the occurrence of the claimed in-service stressor.  See 64 
Fed. Reg. 32,807-08 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f) (1999)) and 38 C.F.R. § 4.125 (requiring PTSD 
diagnoses to conform with the criteria set forth in AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV)).  

In approaching a claim of service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
established the existence of such a stressor(s), then and 
only then, should the case be referred for medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  In such a referral, the 
adjudicators should specify to the examiner(s) precisely what 
stressor or stressors has been accepted as established by the 
record, and the medical examiners must be instructed that 
only those events may be considered in determining whether 
the appellant was exposed to a stressor and what the nature 
of the stressor or stressors was to which the appellant was 
exposed.  In other words, if the adjudicators determine that 
the record does not establish the existence of an alleged 
stressor or stressors in service, a medical examination to 
determine whether PTSD due to service is present would be 
pointless.  Likewise, if the examiners render a diagnosis of 
PTSD that is not clearly based on stressors in service whose 
existence the adjudicators have accepted, the examination 
would be inadequate for rating purposes.  West v. Brown, 
7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 
(1993).  See also Moreau v. Brown, 9 Vet. App. 389 (1996) 
(neither noncombat claimant's testimony alone nor medical 
statements finding a relationship between claimant's 
recitation of claimed stressors and a diagnosis of PTSD can 
qualify as corroborating evidence of a stressor).  

For these reasons, the actions set forth below are slightly 
different than the actions set forth in the July 1996 remand.  
As discussed below, the RO should make a specific 
adjudicatory determination as to whether the appellant was in 
combat; ask him to provide any further specific information 
as to his alleged stressors; utilize the assistance of the 
USASCRUR; make a specific determination as to which stressor 
(s) are verified; and , if appropriate, have the appellant 
examined by a VA psychiatrist to determine the nature and 
etiology of any current psychiatric diagnoses.  

As to the claims of service connection for left ankle 
fracture, a low back injury, and a tailbone injury, the 
appellant contends that these injuries were incurred during a 
period of active duty for training with the California Army 
National Guard.  The development mandated by the July 1996 
remand included verification of any periods of active duty 
for training.  The RO attempted to secure this information 
through letters to the California Army National Guard in 
August and November 1996.  The California Army National Guard 
informed the RO that it was unable to respond to the request 
and referred the RO to the National Personnel Records Center 
(NPRC).  The RO wrote to NPRC in December 1998 asking for the 
appellant's service records and verification of all periods 
of service, to include all periods of active duty for 
training.  NPRC responded later that month, but without 
reference to any periods of active duty for training.  

As the Board noted in the July 1996 remand, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training or injury incurred in or aggravated 
while performing inactive duty training.  38 U.S.C.A. 
§§ 101(24), 106, 1110.  According to the applicable 
regulations, full-time duty performed by members of the 
National Guard of any state constitutes active duty for 
training, and duty (other than full-time duty) performed by a 
member of the National Guard of any state can represent 
inactive duty for training.  38 C.F.R. §§ 3.6(c)(3), (d)(4) 
(1995).  Compensation benefits are dependent on a disability 
resulting from disease or injury incurred in or aggravated by 
service, and thus adjudication of such benefits requires 
appropriate verification of that service.  Verification of 
any such service authenticates the appellant's standing as a 
"veteran" who may claim VA benefits.  As outlined below, 
the RO must undertake further efforts to verify the 
appellant's periods of active duty for training.  

The case is REMANDED to the RO for the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for 
PTSD, a left ankle fracture, a low back 
injury, and a tailbone injury since July 
1996, and the dates of such treatment.  
After securing any necessary releases, 
the RO should take any appropriate 
action, including obtaining complete 
clinical records of such treatment and 
associate them with the claims folder.  

2.  The RO must verify, through official 
channels, the appellant's periods of 
service with the California Army National 
Guard, including all periods of active 
duty for training, inactive duty for 
training, and duty other than full-time 
duty.  A record of all information 
developed should be associated with the 
claims file.  The appellant should be 
requested to submit any orders or other 
evidence that he has in his possession 
that verifies his periods of active duty 
for training, inactive duty for training, 
and duty other than full-time duty.   

3.  The RO must determine whether the 
appellant, based on the evidence of 
record, engaged in combat.  If so, absent 
evidence to the contrary, that conclusion 
must be accepted as conclusive evidence 
of the claimed in-service stressor.  The 
RO's attention is directed to the law 
cited above and to a recent VA General 
Counsel opinion.  VA O.G.C. Prec. Op. 12-
99 (Oct. 18, 1999).  

4.  If the RO determines that the 
appellant was not engaged in combat, then 
the appellant should be requested to 
provide, within a reasonable time, any 
additional information relevant to his 
claimed stressor(s), including specific 
information as to the date and location 
of the incident(s), the full names of any 
casualties, the unit designation and 
designation of any other units involved.  
All information obtained should be 
associated with the claims file.  The 
veteran should be notified of the 
importance of this information as it 
pertains to the outcome of his claim.  

5.  On receipt of the appellant's 
response, or after a reasonable period of 
time has passed without such response, 
the RO should review the claims file and 
prepare a summary of the claimed 
stressor(s) based on a review of all 
pertinent documents.  This summary, and 
any supporting document regarding the 
claimed stressor(s), should be sent to 
USASCRUR, at 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  They 
should be asked to certify the occurrence 
of the incident(s) and any indication of 
the appellant's involvement therein.  If 
unable to provide such information, 
USASCRUR should be asked to identify the 
agency or department that could provide 
such information and the RO should follow 
up accordingly.  

6.  After the above is accomplished, the 
RO must make a specific determination, 
based on the complete record, with 
respect to whether the appellant was 
exposed to a stressor or stressors in 
service, and if so, the nature of the 
specific stressor or stressors.  If the 
RO determines that the record establishes 
the existence of stressor(s), the RO must 
specify what stressor or stressors in 
service it has determined the record 
establishes.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.  

7.  Only if the RO determines that the 
record establishes the existence of 
stressor(s), then the appellant should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of all 
psychiatric disorders found to be 
present.  The RO must specify for the 
examiner the stressor(s) that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The entire claims file and a 
copy of this REMAND must be made 
available to the examiner in conjunction 
with the examination, and the examination 
report should reflect review of pertinent 
material in the claims folder.  If a 
diagnosis of PTSD is made, the examiner 
should specify (1) whether each alleged 
stressor found by the RO to be 
established in the record was sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  The examination report should 
include the rationale for all opinions 
expressed.  All necessary special 
studies, to include psychological testing 
and evaluation, should be accomplished.  

8.  A copy of the letter informing the 
appellant of the scheduled examination 
and the provisions of 38 C.F.R. § 3.655, 
including the need to provide "good 
cause" for any failure to appear for the 
scheduled examination, must be associated 
with the claims file.  If the appellant 
fails to report for the scheduled 
examination, the RO should give him an 
opportunity to provide "good cause" as 
to why he failed to appear.  The RO 
should review any submission from the 
appellant and determine whether good 
cause is demonstrated for failure to 
appear.  

(a)  If the RO determines that 
"good cause" was not shown, the RO 
should then follow the provisions of 
38 C.F.R. § 3.655 as to the 
disposition of the claim.  

(b)  If the RO determines that 
"good cause" was shown, then the 
RO should reschedule the 
examination.  

9.  When the above development has been 
completed, the RO should review the 
record to ensure it is in compliance with 
this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall, 11 Vet. App. at 270-71.  

On completion of the development requested, to the extent 
possible, the RO should again review the record.  If the 
benefit sought on appeal remains denied, the appellant and 
his representative should be furnished a supplemental 
statement of the case and given an opportunity to respond.  
The case should then be returned to the Board.  He has the 
right to submit additional evidence/argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
M. SABULSKY
	Member, Board of Veterans' Appeals


 

? Prior to 1997, USASCRUR was titled the U.S. Army and Joint Services Environmental Support Group 
(ESG).  


